DETAILED ACTION
	This Office Action is responsive to the November 2, 2022 Amendment (“Amendment”) and accompanying arguments and remarks (“Remarks”).

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

 Response to Amendment
	The Amendment has been entered. Claim 65 has been amended to specify that the switch controller is operated by the test circuitry including an optoisolator and a transistor arranged to energize the at least one relay type switch. Support for the Amendment is provided by the Specification at ¶61.

Response to Arguments
	The Applicant’s Remarks have been fully considered. It is respectfully submitted that the argument is not persuasive and the rejection is maintained and made final.
	The Applicant contends that the cited references do not show the detailed claimed arrangement including all of the elements as well as the switch circuitry arranged to reverse the plurality of a connection to a battery through midpoint connectors. To further support this argument, the Applicant contends that the switch circuitry claimed includes a relay type switch and a switch controller which is operated by test circuitry.
	Contrary to the Applicant’s argument, the U.S. Patent No. 5,462,439 to Keith, relied upon in the rejections, discloses the disputed limitations. U.S. Patent No. 5,462,439 to Keith discloses an electrical vehicle charging and testing station (abstract, Fig. 1) comprising a controller (Fig. 1, controller 40, charge station computer 34 and vehicle charge computer 72), contacts 62-65 for coupling to a battery, a charge station computer and current generator, a switch, and relay 92-94 that is optically isolated from the battery in order to protect the system from high voltage (col. 6 lines 30-66). The controller is operated by the test circuitry including the optoisolator and transistor arranged to energize the at least one relay type switch (col. 6 lines 30-66 including current switch 97 which may be an optically coupled photo transistor such as a 4N31).
	Because the cited references teach the disputed limitations, the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 65-69 and 72-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2008/0053716 to Scheucher, in view of U.S. Patent No. 6,081,098 to Bertness, further in view of U.S. patent No. 5,462,439 to Keith.

	Regarding Claim 65, SCHUECHER discloses an apparatus for testing a battery of a battery pack from an electric vehicle (5918, testing batteries 5926 each comprising a plurality of cells, see abstract, Fig. 59G, ¶335), comprising: test circuitry configured to perform a battery test on the battery (Fig. 1I, Fig. 5, para. 30, 102, 126-133, 224, circuits coupling with removable battery packs, measuring voltage temperature and other battery parameters; para. 59-60 battery interface circuits of dock; also see wiring harness 5925; the microprocessor directs power into and out of each described bus controlling up to K battery connections with up to N load, charge, monitor, and sense buses); a cradle (shelf 103 within rack of enclosure 101, ¶214, Fig. 1) configured to receive the battery, the cradle comprising: first and second connectors configured to electrically connect the test circuitry to end connectors of the battery (Fig. 1I, contacts 131, 132 para. 229-230, connector 231, battery interface circuit connectors 143, 142, 141, 140), a midpoint connector configured to electrically connect the test circuitry to an electrical midpoint between the end connectors (para. 229-230, temperature sensor, battery information interface 133, 144, Fig. 1I; interface circuits discussed above; information interface is fully capable of coupling as claimed), wherein the midpoint connector is keyed and arranged to fit with a battery midpoint connector on the battery (the midpoint connectors of SCHEUCHER are particularly configured to fit with the battery midpoint connector and is thus keyed as claimed); a base arranged to receive the battery therein (such as Fig. 2H base 250 of shelf 203); switch circuitry coupled to the midpoint connector arranged to reverse a polarity of a connection to the battery through the midpoint connectors. 
	Regarding the claimed switch circuitry, paragraphs 30-31 of SCHEUCHER disclose the battery pack rack comprises switching and monitoring charge and discharge current circuitry and this is fully capable of functioning as claimed including switching the polarity of the first and second electrical connectors of SCHEUCHER, first midpoint connector of SCHEUCHER, and second midpoint connector of SCHEUCHER. Switching from charging to discharging necessarily comprises switching the polarity of the connectors and accordingly the polarity in each individual battery shelf in the rack is switched when changing from charge to discharge, or discharge to charge. In addition, paragraph [0069] discloses that the interface circuit (140, 141, 142, 143 which includes midpoint connectors that read on the claimed first and second midpoint connectors) is switchably interconnected to each individual battery in the rack and can switch between charge and load modes, i.e., changing polarity. Paragraph 69 further teaches the microprocessor directs power into and out of each described bus controlling up to K battery connections with up to N load, charge, monitor, and sense buses. This disclosure indicates switchable polarity of the electrical connectors for charge and discharge, monitoring, and sensing.
	SCHEUCHER further discloses an actuator (Fig. 2G and Fig. 2H locking mechanism 211) arranged to lock the battery in the base and urge the battery into electrical contact with the first, second and midpoint connectors (Fig. 2H, locking mechanism 211 co-acts with connectors 231, ¶241); and a cover arranged to cover the base (Fig. 2L illustrates the hinged cover which is arranged to cover the base of each shelf).  
	SCHEUCHER is silent with respect to the first and second connectors comprising Kelvin connectors.
With respect to feature the kelvin type connectors, BERTNESS’098 discloses the use of Kelvin type electrical connections in a battery charging apparatus and teaches that the Kelvin connections allow more accurate voltage determination (col. 2 lines 46-59 and col. 3 lines 35-42).
Before the time of invention, it would have been obvious to one of ordinary skill in the art to have modified the first and second connectors of SCHEUCHER to comprise Kelvin connections and the motivation for doing so would be to allow more accurate voltage determination as taught by BERTNESS’098. BERTNESS’098 also discloses circuitry comprising forcing function circuitry configured to (Summary of Invention section “State of charge measurement circuitry responsively provides a state of charge output as a function of the voltage output and the current output”; Fig. 2 illustrating CCA v. time; circuitry responsive to various signals such as voltage and current as a function of time (Fig. 2, Fig. 4, Fig. 5).
SCHEUCHER is silent with respect to the switch circuitry including: at least one relay type switch electrically connected to the midpoint connector; a switch controller including an optoisolator and a transistor arranged to energize the at least one relay type switch, however the switch circuitry of SCHEUCHER is connected to the midpoint connector and comprises a transistor (¶54). SCHEUCHER is silent with respect to the switch controller operated by the test circuitry including an optoisolator and a transistor arranged to energize the at least one relay type switch.
	U.S. Patent No. 5,462,439 to Keith discloses an electrical vehicle charging and testing station (abstract, Fig. 1) comprising a controller (Fig. 1, controller 40, charge station computer 34 and vehicle charge computer 72), contacts 62-65 for coupling to a battery, a charge station computer and current generator, a switch, and relay 92-94 that is optically isolated from the battery in order to protect the system from high voltage (col. 6 lines 30-66). The controller is operated by the test circuitry including the optoisolator and transistor arranged to energize the at least one relay type switch (col. 6 lines 30-66 including current switch 97 which may be an optically coupled photo transistor such as a 4N31).
	Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to have modified SCHEUCHER to comprise as the switch, at least one relay type switch electrically connected to the midpoint connector; a switch controller operated by the test circuitry including an optoisolator and a transistor arranged to energize the at least one relay type switch. The motivation for doing so would have been to protect the system from high voltage as taught by Keith, and to do so using known switching and testing circuitry for battery charging and testing systems as taught by Keith.
	Regarding Claim 66, SCHEUCHER is relied upon as above and further discloses wherein the actuator comprises a lock mechanism to secure the battery in the cradle (locking mechanism 211).  
	Regarding Claim 67, SCHEUCHER is relied upon as above and further discloses wherein the cradle includes a temperature sensor (temperature sensor 144).
	Regarding Claim 68, SCHEUCHER is relied upon as above and further discloses wherein the midpoint connector includes a plurality of electrical connectors configured to couple to a plurality of electrical midpoints between the end connectors of the battery.  
	SCHEUCHER discloses several structures that are midpoint connectors including (1) temperature sensor 144; (2) battery information interface 133; and (3) interface circuits of the individual battery shelves including 140, 141, 142, and 143 of Fig. 1I (each shown below). These features were cited in the Final Rejection as disclosed at paragraphs 229-230 and Fig. 1I. In addition, noted Fig. 1G below which illustrates battery information interface 133 at a midpoint between electrical contacts 132 and 131. Accordingly SCHEUCHER discloses a first midpoint connector (such as 144) and a second midpoint connector (such as 133, 143, 142, 141, and 140).

    PNG
    media_image1.png
    369
    665
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    388
    318
    media_image2.png
    Greyscale

SCHEUCHER Fig. 1I and 1G midpoint connectors 144, 133, 140, 141, 142, 143 
	Furthermore, charge bus 489A, battery monitoring bus 495A, and battery information control 495z are each coupled to electrical midpoints as illustrated by Fig. 1I, where battery power is supplied to bus 450A; temperature sensor information is communicated using a battery information bus 495B; charge bus 489A is interconnected with each battery information circuit (140, 141, 142, 143) printed on the shelf 103A; battery voltage information is communicated on battery monitoring bus 495A; battery control information is communicated as represented by line 495Z representing several discrete control enable and disable channels grouped together in combination (para. 230).
	SCHEUCHER is silent with respect to the first and second electrical connectors comprising Kelvin connections.
With respect to feature (1) above, BERTNESS’098 discloses the use of Kelvin type electrical connections in a battery charging apparatus and teaches that the Kelvin connections allow more accurate voltage determination (col. 2 lines 46-59 and col. 3 lines 35-42).
Before the time of invention, it would have been obvious to one of ordinary skill in the art to have modified the first and second connectors of SCHEUCHER to comprise Kelvin connections and the motivation for doing so would be to allow more accurate voltage determination as taught by BERTNESS’098. BERTNESS’098 also discloses circuitry comprising forcing function circuitry configured to (Summary of Invention section “State of charge measurement circuitry responsively provides a state of charge output as a function of the voltage output and the current output”; Fig. 2 illustrating CCA v. time; circuitry responsive to various signals such as voltage and current as a function of time (Fig. 2, Fig. 4, Fig. 5).
	Regarding Claim 69, SCHEUCHER is relied upon as above and further discloses the apparatus of claim 65 including a second midpoint connector configured to couple to additional midpoint connections between the end connectors of the battery, as discussed above ( Fig. 1I, 1G).   
	Regarding Claim 72, SCHEUCHER is relied upon as above and further discloses wherein the cradle includes a switch actuated by the cover when the cover is in a closed position.  For example door open sensor 108, door open switch 208a, and block 108a on door 107 are a switch that is actuated when in a closed position and connected to microprocessor Fig. 4c. The switch of SCHEUCHER is a switch as claimed and is actuated by the cover in a closed position.
	Regarding Claim 73, SCHEUCHER is relied upon as above and further discloses wherein the test circuitry is configured to measure a dynamic parameter of the battery.  For example, SCHEUCHER discloses measuring temperature and voltage of the battery packs.
	Regarding Claim 74, SCHEUCHER is relied upon as above and further discloses wherein the actuator comprises a locking tab (latches 157 of Fig. 1N are locking tabs as claimed, configured as claimed, when in a locked position, the latches secure the battery to the kelvin connections and midpoint connector by assisting the retention of batteries in their docked positions).
	Regarding Claim 75, SCHEUCHER is relied upon as above and further discloses wherein the actuator comprises a rotatable actuator.
	SCHEUCHER further discloses the apparatus further comprising a lock configured to secure the battery within the cradle, the lock comprising a pair of latches at a first end of the cradle, each of the latches comprising a rotatable locking tab configured to rotate from an unlocked position to a locked position configured to secure the battery to the Kelvin connections and to the first midpoint electrical connector (latches 157 of Fig. 1N are configured as claimed, when in a locked position, the latches secure the battery to the kelvin connections and midpoint connector by assisting the retention of batteries in their docked positions).

Claims 70-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SCHEUCHER, BERTNESS, and KEITH, in view of GB154,016 to Oldham et al.

	Regarding Claim 70, modified SCHEUCHER is relied upon as above and further discloses the apparatus of claim 69 wherein the second midpoint connector is carried on a slidable portion.  
	SCHEUCHER is silent with respect to the second midpoint electrical connector is carried on a slidable portion.
OLDHAM discloses an electrical connector of a battery charging apparatus where the connector is carried on a slidable portion (abstract, the charging stand is provided with a “movable contact” consisting of a metal strip h secured to a bolt i which can slid in slotted metal plates where here the metal strip h and bolt i are slidable portions) which allows the position of the contact to be adjusted to fit batteries of different configurations (col. 1 lines 10-80). The electrical contact electrically connects with the circuitry of the charging stand.
Before the time of invention, it would have been obvious to one of ordinary skill in the art to have modified at least one of the second midpoint connectors of SCHEUCHER to be carried on a slidable portion as claimed and the motivation for doing so would be to allow the position of the connector to be adjusted to fit batteries having different configurations and different spacing and positioning of connection points, as taught by OLDHAM. 
	Regarding Claim 71, SCHEUCHER further discloses the apparatus of claim 70 including a lock mechanism to secure the slidable portion to the base of the cradle.  
	SCHEUCHER is silent with respect to a lock mechanism to secure the movable portion to a base of the cradle.
OLDHAM discloses an electrical connector of a battery charging apparatus where the connector is carried on a slidable and movable portion (abstract, the charging stand is provided with a “movable contact” consisting of a metal strip h secured to a bolt i which can slide in slotted metal plates where here the metal strip h and bolt i are slidable portions, illustrated by Fig. 1-2) which allows the position of the contact to be adjusted to fit batteries of different configurations (col. 1 lines 10-80). The slidable portion (strip h, bolt i) slides within a slot and has a lock mechanism including a nut k attached to sliding bolt i where the nut may be tightened to fix the slidable portion into place on the base (i.e. frame as illustrated by Fig. 1) of the battery charging apparatus (abstract, Fig. 1, nut k) and is thus a movable portion as claimed.
At the time of invention, it would have been obvious to one of ordinary skill in the art to have further modified SCHEUCHER such that the movable portion discussed above further comprises a lock mechanism to secure the slidable movable portion to a base of the cradle such as a tightening nut as taught by OLDHAM. The motivation for doing so would be to secure the slidable portion in place corresponding in order to align with the electrical contact if the battery being docked onto the charging apparatus as taught by OLDHAM. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729